Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been submitted for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites “norm of the second term”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “wherein generating the inner product of the query and sum of the first component and the second component”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

Claims 1, 6-9, 11 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zadeh et al (hereinafter Zadeh) US Publication No 20180204111 in view of Jain et al (hereinafter Jain) US Publication No 20180341805.

As per claim 1, Zadeh teaches:
A method, comprising: 
receiving, by processing circuitry configured to perform indexing and search operations in a database, a plurality of database elements and direction data indicating a direction; 
(Paragraphs [0205], [0464], [1762], [1899], [1897] and [2874], wherein image is one example database element as recited in paragraph [0034] of the instant specification)
generating, by the processing circuitry, a plurality of partitions based on the plurality of database elements, each of the plurality of partitions corresponding to a respective subset of the plurality of database elements and including a respective center element; 
(Paragraphs [1391], [1729], [1740], 1762] and [1899], wherein window closer to the center and widows that are not close to the center are plurality of partitions)
determining, for each database element of the plurality of database elements, a residual term, the residual term being a difference between the database element and the center element for the subset of the plurality of database elements to which the database element corresponds;
(Paragraphs [1391], [1729], [1740], 1762] and [1899], wherein widow that is not close to the center is residual/neighboring term/data as recited in paragraph [0062] of the instant specification)
 	 performing, by the processing circuitry, a first projection operation on the residual term using a first projection operator to produce a first component of the residual term and a second projection operation on the residual term using a second projection operator to produce a second component of the residual term, the first projection operator and the second projection operator being based on the direction, the first component being parallel to the direction, the second component being perpendicular to the direction; 
(Paragraphs [1353], [1670] and [1721], [1899], [2878] and [2903])
Zadeh does not explicitly teach second quantization operation on the second component to produce a second quantized component, the second quantization operation being different from the first quantization operation, however in analogous art of content management, Jain teaches:
performing, by the processing circuitry, a first quantization operation on the first component to produce a first quantized component; performing, by the processing circuitry, a second quantization operation on the second component to produce a second quantized component, the second quantization operation being different from the first quantization operation; 
(Abstract and paragraphs [0003], [0006], [0008], [0010], [0022], [0033], [0082] and [0090]
and storing, by the processing circuitry, the first quantized component, the second quantized component, and the center element in respective locations in a memory, the first quantized component, the second quantized component, and the codeword term providing an indexing of the database.
(Fig. 5-6 and Abstract and paragraphs [0003], [0006], [0008], [0010], [0022], [0033], [0082] and [0090]-[0091])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Zadeh and Jain by incorporating the teaching of Jain into the method of Zadeh. One having ordinary skill in the art would have found it motivated to use the content management of Jain into the system of Zadeh for the purpose of categorizing data.

As per claim 6, Zadeh and Jain teach:   	The method as in claim 1, wherein the first quantization operation includes a scalar quantization operation. 

As per claim 7, Zadeh and Jain teach:  	The method as in claim 1, wherein the second quantization operation includes a multiscale quantization operation, the multiscale quantization operation including a scale factor and a rotation matrix. 
(Paragraphs [0022] and [0028])(Jain) and (Paragraphs [1838] and [2896])(Zadeh)As per claim 8, Zadeh and Jain teach: 	The method as in claim 7, wherein the scale factor of the multiscale quantization operation preserves a -e.sub.2 norm of the second term. 
(Paragraphs [0039] and [0074])(Jain)As per claim 9, Zadeh and Jain teach:
The method as in claim 7 further comprising performing a scalar quantization operation on the scale factor of the multiscale quantization operation. (Paragraphs [0022] and [0028])(Jain)
As per claim 11, Zadeh and Jain teach:
The method as in claim 1, wherein performing the first quantization operation on the first component includes: 
performing a uniform quantization operation on a difference between the residual term and the second component.
(Paragraphs [0022], [0026] and [0028])(Jain)

.

Claims 2-3 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zadeh and Jain in view of Non Paternt literature dated “Quantization based Fast Inner Product search” dated September 4, 2015 (hereinafter NPL_DOC)

As per claim 2, Zadeh and Jain do not explicitly teach receiving a quantized query vector having a first quantized component and a second quantized component; and generating, by the processing circuitry, an inner product of the query and a sum of the first quantized component and the second quantized component, the inner product indicating a degree of similarity between the query and the database element, however in analogous art of content management, NPL_DOC teaches: 	receiving a quantized query vector having a first quantized component and a second quantized component; and generating, by the processing circuitry, an inner product of the query and a sum of the first quantized component and the second quantized component, the inner product indicating a degree of similarity between the query and the database element. 
(Abstract and Section: learning quantization codebooks from database and learning quantization codebook from database and example query samples)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Zadeh and Jain and NPL_DOC by incorporating the teaching of NPL_DOC into the method of Zadeh and Jain. One having ordinary skill in the art would have found it motivated to use the content management of NPL_DOC into the system of Zadeh and Jain for the purpose of improving content management.
As per claim 3, Zadeh and Jain and NPL_DOC teach:The method as in claim 2, further comprising: 
returning or not returning the database element of the plurality of database elements based on the degree of similarity.
(Paragraphs [1353], [2287] and [2786])(Zedeh)

As per claim 10, Zadeh and Jain teach: generating a product of the rotation matrix of the multiscale quantization operation and the query
(Paragraphs [0022] and [0028])(Jain) and (Paragraphs [1838] and [2896])(Zadeh)Zadeh and Jain do not explicitly teach and generating an inner product of the query and a sum of the first quantized component and the second quantized component, however in analogous art of content management, NPL_DOC teaches
(Abstract and Section: learning quantization codebooks from database and learning quantization codebook from database and example query samples)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Zadeh and Jain and NPL_DOC by incorporating the teaching of NPL_DOC into the method of Zadeh and Jain. One having ordinary skill in the art would have found it motivated to use the content management of NPL_DOC into the system of Zadeh and Jain for the purpose of improving content management.

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Zadeh and Jain in view of Sala et al (hereinafter Sala) US Publication No 20160379083.
As per claim 4, Zadeh and Jain do not explicitly teach first projection operator includes an outer product of the direction with itself, however in analogous art of content management, Sala teaches:first projection operator includes an outer product of the direction with itself. 
(Paragraphs [0038] and [0072])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Zadeh and Jain and Sala by incorporating the teaching of Sala into the method of Zadeh and Jain. One having ordinary skill in the art would have found it motivated to use the content management of Sala into the system of Zadeh and Jain for the purpose of managing .

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Zadeh and Jain in view of Akira Oasawa (hereinafter Oasawa) US Publication No 20050105828.

As per claim 5, Zadeh and Jain do not explicitly teach second projection operator includes a difference between a unit operator and the first projection operator, however in analogous art of content management, Oasawa teaches:second projection operator includes a difference between a unit operator and the first projection operator. 
(Paragraphs [0015], [0017]-[0018], [0027] and [0058])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Zadeh and Jain and Oasawa by incorporating the teaching of Oasawa into the method of Zadeh and Jain. One having ordinary skill in the art would have found it motivated to use the content management of Oasawa into the system of Zadeh and Jain for the purpose of managing content similarity.


Claims 12, 14-16 and 18-19   are rejected under 35 U.S.C. 103(a) as being unpatentable over Zadeh in view of Non Paternt literature dated “Quantization based Fast Inner Product search” dated September 4, 2015 (hereinafter NPL_DOC)

 As per claim 12, Zadeh teaches:
A computer program product comprising a nontransitory storage medium, the computer program product including code that, when executed by processing circuitry configured to process a query in a database, causes the processing circuitry to perform a method, the method comprising: 
receiving query data representing a query; for each of a first plurality of partitions of a database having database elements, generating a center inner product of the query and a respective center point of that partition to produce a plurality of center inner products; 
(Paragraphs [1816], [1899], [2874] and [2280] and [2883] and [2922], wherein image is one example database element as recited in paragraph [0034] of the instant specification)
 selecting a first number of the first plurality of partitions to produce a second plurality of partitions, the selecting being based on the plurality of center inner products; 
(Paragraphs [1816], [2883], [2922], [2930])
 	generating a perpendicular inner product, the parallel inner product being an inner product between the second component for the query data and a second component for the database element; 
(Paragraphs [1816], [1899], [2874], [2889], [2922], [2930])
for each of the second plurality of partitions: for each database element in the partition: generating a parallel inner product, the parallel inner product being an inner product between the first  component for the query data and a first  component of the database element; 
(Paragraphs [1353], [1670] and [1721], [1899], [2878] and [2903])
 	generating a perpendicular inner product, the parallel inner product being an inner product between the second component for the query data and a quantized component for the database element; 
(Paragraphs [1353], [1670] and [1721], [1899], [2878] and [2903])
selecting a specified number of database elements based on the plurality of net inner products; 
(Paragraphs [1816], [1899], [2874], [2889], [2922], [2930])
 	and returning the selected database elements. 
(Paragraphs [1816], [1899], [2874], [2889], [2922], [2930])
Zadeh does not explicitly teach first quantized and second quantized components, however in analogous art of content management, NPL_DOC teaches:
produce a first quantized component and second quantized component
(section Quantization-besed ineer product (QUIP) search)
and generating a sum of the parallel inner product, the perpendicular inner product, and the center inner product of the plurality of center inner products for that partition to produce a net inner product, the net inner product indicating a degree of similarity between the query and the database element; 
(Abstract and Section: learning quantization codebooks from database and learning quantization codebook from database and example query samples)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Zadeh and NPL_DOC by incorporating the teaching of NPL_DOC into the method of Zadeh. One having ordinary skill in the art would have found it motivated to use the 

As per claim 14, Zadeh and NPL_DOC teach:
   	The computer program product as in claim 12, wherein the first quantized component of the database element includes a quantized component of a residual term parallel to a direction and the second quantized component of the database element includes a quantized component of the residual term perpendicular to the direction, the residual term being, for each of the plurality of partitions and, for that partition, each of the database elements of that partition, a difference between the center point of that partition and the database element. (Paragraphs [1353], [1670] and [1721], [1899], [2878] and [2903])(Zadeh) and (Abstract and Section: learning quantization codebooks from database and learning quantization codebook from database and example query samples)( NPL_DOC)

As per claim 15, Zadeh and NPL_DOC teach:
The computer program product as in claim 14, wherein the first quantization operation includes a scalar quantization operation. 
(Paragraphs [1838] and [2896])(Zadeh)
As per claim 16, Zadeh and NPL_DOC teach:
 	The computer program product as in claim 14, wherein the second quantization operation includes a multiscale quantization operation, the multiscale quantization operation including a scale factor and a rotation matrix. 
(Paragraphs [1838] and [2896])(Zadeh)

As per claim 18, Zadeh and NPL_DOC teach:
The computer program product as in claim 16, wherein the method further comprises performing a scalar quantization operation on the scale factor of the multiscale quantization operation. (Paragraphs [1353], [1670] and [1721], [1899], [2878] and [2903])(Zadeh) and (Abstract and Section: learning quantization codebooks from database and learning quantization codebook from database and example query samples)( NPL_DOC)

As per claim 19, Zadeh and NPL_DOC teach:
The computer program product as in claim 16, wherein generating the perpendicular inner product includes: generating a product of the rotation matrix of the multiscale quantization operation and the query.
(Paragraphs [1353], [1670] and [1721], [1899], [2878] and [2903])(Zadeh) and (Abstract and Section: learning quantization codebooks from database and learning quantization codebook from database and example query samples)( NPL_DOC)


Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Zadeh and NPL_DOC in view of Fisher et al (hereinafter Fisher) US Patent No 5966471.

As per claim 13, Zadeh and NPL_DOC do not explicitly teach wherein selecting a specified number of the plurality of net inner products includes determining largest values of the plurality of net inner products, however in analogous art of content management, selecting a specified number of the plurality of net inner products includes determining largest values of the plurality of net inner products. 
(Column 1 and line 59-67 and column 3, lines 44-53)
.

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Zadeh and NPL_DOC in view of Jain et al (hereinafter Jain) US Publication No 20180341805.

As per claim 17, Zadeh and NPL_DOC do not explicitly teach wherein the scale factor of the multiscale quantization operation preserves a l.sub.2 norm of the residual term, however in analogous art of content management, Jain teaches:
scale factor of the multiscale quantization operation preserves a l.sub.2 norm of the residual term. 
(Paragraphs [0039] and [0074])(Jain)Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Zadeh and NPL_DOC and Fisher by incorporating the teaching of Fisher into the method of Zadeh and NPL_DOC. One having ordinary skill in the art would have found it motivated to use the content management of Fisher into the system of Zadeh and NPL_DOC for the purpose of managing content.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/             Primary Examiner, Art Unit 2165                                                                                                                                                                                                        8/9/2021